869 F.2d 1488
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rodney BRANHAM, Plaintiff-Appellant,v.Danny BOLDEN, Defendant-Appellee.
No. 88-1546.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1989.

Before KENNEDY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Rodney Branham appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Branham sought monetary and injunctive relief in respect of his confinement in a prison facility where no "mini-law library" had been provided and where prisoners placed in protective custody and administrative segregation were confined in the same living area.  The district court dismissed the action due to Branham's failure to state a claim upon which relief could be granted.


3
On appeal, Branham, for the first time, makes factual allegations regarding assaults at this prison due to overcrowded conditions.


4
Upon consideration, we conclude that the district court properly dismissed plaintiff's suit.  An inmate does not have an inherent constitutional right to access to a prison law library.   See Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).  Furthermore, plaintiff failed to state a claim for denial of access to the courts, Walker, 771 F.2d at 932;  Holt v. Pitts, 702 F.2d 639, 640-41 (6th Cir.1983) (per curiam), or for a denial of his eighth amendment rights.   See McGhee v. Foltz, 852 F.2d 876, 881 (6th Cir.1988).


5
Accordingly, we hereby affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.